DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on May 2, 2022.  Claims 9-23 are pending in the application.
Status of Objections and Rejections
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under 35 U.S.C. §103 are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tono (JP 2014228498, a machine translation used for citation).
Regarding claim 9, Tono teaches an electrophoresis apparatus (Fig. 1; [0012] lines 1-2) configured to perform electrophoresis of a sample in a capillary ([0001] lines 1-2: a capillary electrophoresis apparatus for separating and analyzing samples such as DNA and proteins by electrophoresis; [0002] lines 1-2: in which a capillary is filled with an electrophoresis medium) and optically detect the sample ([0015] lines 5-6: the sample is analyzed by the light detected by the detection system), the electrophoresis apparatus comprising: 
the capillary (Fig. 1; [0012] line 4: one or more capillaries 101) filled with a first sieving matrix ([0002] lines 1-2: in which a capillary is filled with an electrophoresis medium such as a polymer gel a polymer solution; here the polymer gel/solution is deemed to be the sieving matrix) and in which the electrophoresis of the sample is performed ([0008] lines 1-2: polymers are used as separation media; thus the electrophoresis sample is performed inside the separation media in the capillary); 
a sieving matrix cartridge (Fig. 1; [0016] line 1: a block 109; line 2: a polymer container 111; here the block 109 and the polymer container 111 are together deemed to be a sieving matrix cartridge) in which the first sieving matrix used for the electrophoresis is accommodated (Fig. 1: indicating the polymer container 111 accommodating the polymer); 
a liquid feeding mechanism (Fig. 1; [0016] line 1: a syringe 108) configured to feed the first sieving matrix accommodated in the sieving matrix cartridge to the capillary ([0016] lines 4-6: by operation of the syringe 108, the polymer in the polymer container 111 is filled or refilled into the capillary 101 via the flow path in the block 109); and 
an optics unit (Fig. 1; [0012] line 5: optical system 104) configured to optically detect the sample (Fig. 1; [0015] lines 1-2: the optical system 104 comprises an irradiation system and a detection system; lines 4-5: the detection system has a function of detecting fluorescence from the sample in the detection unit of the capillary 101), wherein 
an analysis workflow (Fig. 3; [0019] line 1: the operation of the capillary electrophoresis apparatus) in which the liquid feeding mechanism feeds the first sieving matrix to the capillary (Fig. 3; [0019] lines 5-7: in step S202, the syringe 108 is operated to inject a new separation medium into the capillary; thus the syringe 108 is deemed to inject the sieving matrix into the capillary, the first sieving matrix and the second sieving matrix replacing the first sieving matrix) and the electrophoresis is performed in the capillary filled with the first sieving matrix (Fig. 3; [0019] lines 22-23; in step S211, electrophoresis voltage is applied to the capillary to perform electrophoresis), and 
a sieving matrix exchange workflow (Fig. 3: step S202; [0019] lines 5-7: in step S202, the syringe 108 is operated to push out the used separation medium into the waste container 122 and inject a new separation medium into the capillary; here the step of replacement of the polymeric separation medium is deemed to be the sieving matrix exchange workflow) in which the liquid feeding mechanism feeds a second sieving matrix to the capillary (Fig. 3; [0019] lines 5-7: in step S202, the syringe 108 is operated to inject a new separation medium into the capillary; here the new separation medium is deemed to be a second sieving matrix) and the first sieving matrix in the capillary is replaced with the second sieving matrix, are performed ([0019] lines 5-7: in step S202, the syringe 108 is operated to push out the used separation medium into the waste container 122 and inject a new separation medium into the capillary; here the used separation medium is replaced with the newly injected separation medium).

The designation “when the second sieving matrix is of a same type as the first sieving matrix, the analysis workflow is performed continuously, and when the second sieving matrix is of a different type from the first sieving matrix, the analysis workflow is performed after the sieving matrix exchange workflow is performed” is deemed to be functional limitation in apparatus claims and inherent to the step of exchanging the sieving matrix.  MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Tono teaches by operation of the syringe 108, the polymer in the polymer container 111 is filled or refiled into the capillary 101 ([0016] lines 5-6), and the syringe 108 is operated to push out the used separation medium into the waste container and inject a new separation medium into the capillary ([0019] lines 5-7).  Thus when a same type of the sieving matrix, i.e., the same polymer, is used, the analysis workflow is capable of being performed continuously, and when a different type of the sieving matrix, i.e., a different polymer, is used, the analysis workflow would be performed after the prior polymer separation medium is replaced with the newly injected polymer, i.e., after the sieving matrix exchange workflow is performed.

The designation “by performing a filling step of the analysis workflow in which the liquid feeding mechanism feeds the second sieving matrix to the capillary and an electrophoresis step of the analysis workflow after performing a filling step of the sieving matrix exchange workflow in which the liquid feeding mechanism feeds the second sieve matrix to the capillary and the first sieving matrix in the capillary is replaced with the second sieving matrix” is deemed to be functional limitation in apparatus claims and inherent to the step of exchanging a different type sieving matrix.  MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Tono teaches by operation of the syringe 108, the polymer in the polymer container 111 is filled or refilled into the capillary 101 ([0016] lines 5-6), and the syringe 108 is operated to push out the used separation medium into the waste container and inject a new separation medium into the capillary ([0019] lines 5-7) for electrophoresis to be performed ([0019] lines 22-23).  In other word, when a different type of the sieving matrix, i.e., a different polymer, is used for another analysis workflow to be performed, the operation would include a filling step of the first sieving matrix ([0016] line 5: filled) operated by syringe 108, and electrophoresis to be performed inside the first sieving matrix ([0016] lines 22-23), and then for exchanging the sieving matrix, a refilling step of the second sieving matrix ([0016] line 5: refilled) operated by syringe 108, and electrophoresis to be performed inside the second sieving matrix ([0016] lines 22-23).  Thus, Toro teaches an electrophoresis apparatus with all structural limitations as claimed that is capable of exchanging a different type sieving matrix by performing a filling step of the analysis workflow in which the liquid feeding mechanism feeds the second sieving matrix to the capillary ([0016] lines 4-5: by operation of the syringe 108, the polymer is refilled into the capillary) and an electrophoresis step of the analysis workflow after performing a filling step of the sieving matrix exchange workflow ([0016] lines 6-7: refilling of the polymer in the capillary is performed for each measurement) in which the liquid feeding mechanism feeds the second sieve matrix to the capillary ([0016] lines 4-5: the polymer is refilled into the capillary) and the first sieving matrix in the capillary is replaced with the second sieving matrix (since the polymer is refilled int the capillary, the prior polymer, i.e., the first sieving matrix, inside the capillary is replaced with the new polymer, i.e., the second sieving matrix).

Regarding claim 10, Tono teaches in the sieving matrix exchange workflow, the second sieving matrix that is equal to or larger than an capacity of the capillary is fed ([0016] lines 4-6: by operation of the syringe 108, the polymer in the polymer container 111 is filled or refilled into the capacity 101 via the flow path in the block 109; refilling of the polymer in the capillary 101 is performed for each measurement to improve the performance of the measurement; here, to refill the capillary with the polymeric separation medium, the minimum amount of the new separation medium to be injected into the capillary must be equal to the capacity of the capillary so that the newly injected polymer provides the separation medium full of the capillary for separating the samples within the separation medium).

Regarding claim 14, Tono teaches the capillary is inserted into the sieving matrix cartridge (Fig. 1: indicating the capillary 101, including the capillary head 116, inserted into the block 109, i.e., the sieving matrix cartridge).

Regarding claim 15, Tono teaches the liquid feeding mechanism is a syringe pump (Fig. 1; [0016] line 1: a syringe 108), and the sieving matrix exchange workflow (Fig. 3: step S202; [0019] lines 5-7: in step S202, the syringe 108 is operated to push out the used separation medium into the waste container 122 and inject a new separation medium into the capillary) is performed without using a sieving matrix cleaning liquid (in step S202 that is deemed to be the sieving matrix exchange workflow, there is no use of a sieving matrix cleaning liquid).
Claim(s) 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tono in view of Klaerner (U.S. 6,716,948).
Regarding claim 11, Tono discloses all limitations of claim 9 as applied to claim 9.  Tono does not explicitly disclose a viscosity of the second sieving matrix is equal to or greater than 100 cp.
However,  Klaerner teaches polymers having controlled architectures used as separation media (Col. 1, lines 29-31) in electrophoresis for separation and analysis of charged molecules such as biopolymers (Col. 1, lines 44-46).  The polymer has particular desired properties of the separation medium (e.g., viscosity) as well as particularly desired capabilities (performance characteristics) to be used as separation media (Col. 16, lines 51-55).  For example, the viscosity should be suitable for filling, flushing and refilling the separation medium from capillaries and/or for flowing within the capillary (Col. 18, lines 37-41).  A typical viscosity of the separation media, based on typical conditions of 6.5% polymer loading in TAPS buffer, for polymers having a molecular weight of about 150,000Da is preferably no more than about 300 cP (Col. 18, lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono by employing a second sieving matrix with a viscosity equal to or greater than 100 cp as suggested by Klaerner because such a viscosity is a suitable property for some certain polymers to achieve the desired capabilities, e.g., performance characteristics, on capillary electrophoresis (Col. 16, lines 51-55).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 16, Tono discloses all limitations of claim 9 as applied to claim 9.  Tono does not explicitly disclose different types of sieving matrices have different viscosities.
However, Klaerner teaches polymers having controlled architectures used as separation media (Col. 1, lines 29-31) in electrophoresis for separation and analysis of charged molecules such as biopolymers (Col. 1, lines 44-46).  The polymer has particular desired properties of the separation medium (e.g., viscosity) as well as particularly desired capabilities (performance characteristics) to be used as separation media (Col. 16, lines 51-55).  For example, the viscosity should be suitable for filling, flushing and refilling the separation medium from capillaries and/or for flowing within the capillary (Col. 18, lines 37-41).  A typical viscosity of the separation media, based on typical conditions of 6.5% polymer loading in TAPS buffer, for polymers having a molecular weight of about 200,000Da, preferably no more than 900 cP, and for polymers having a molecular weight of about 150,000Da is preferably no more than about 300 cP (Col. 18, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono by employing different sieving matrices with different viscosities as taught by Klaerner because different types sieving matrices, i.e., separation media containing polymers having different molecular weights, have particular desired properties (e.g., viscosity) to achieve desired capabilities, e.g., performance characteristics, on capillary electrophoresis (Col. 16, lines 51-55).

Regarding claim 17, Tono and Klaerner disclose all limitations of claim 16 as applied to claim 16.  Tono does not explicitly disclose in the sieving matrix exchange workflow, the first sieving matrix with a viscosity of 100 cp or more and the second sieving matrix with a viscosity of 300 cp or more are exchanged.
However, Klaerner teaches polymers having controlled architectures used as separation media (Col. 1, lines 29-31) in electrophoresis for separation and analysis of charged molecules such as biopolymers (Col. 1, lines 44-46).  The polymer has particular desired properties of the separation medium (e.g., viscosity) as well as particularly desired capabilities (performance characteristics) to be used as separation media (Col. 16, lines 51-55).  For example, the viscosity should be suitable for filling, flushing and refilling the separation medium from capillaries and/or for flowing within the capillary (Col. 18, lines 37-41).  A typical viscosity of the separation media, based on typical conditions of 6.5% polymer loading in TAPS buffer, for polymers having a molecular weight of about 200,000Da, preferably no more than 900 cP, and for polymers having a molecular weight of about 150,000Da is preferably no more than about 300 cP (Col. 18, lines 46-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono by employing the first sieving matrix with a viscosity of or more than 100 cp to be exchanged with the second sieving matrix with a viscosity of 300 cp or more as suggested by Klaerner because these viscosities are suitable properties for some certain polymers to achieve desired capabilities, e.g., performance characteristics, on capillary electrophoresis.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tono in view of Gorfinkel (U.S. Patent Pub. 2012/0152742).
Regarding claim 12, Tono discloses all limitations of claim 9 as applied to claim 9.  Tono does not explicitly disclose a display unit.
However, Gorfinkel teaches nucleic acid analysis and nucleotide sequencing performed using capillary electrophoresis ([0001] lines 1-4).  All automated modules are connected to a computer ([0195] lines 1-2), and the modules includes an instrument status display ([0195] lines 10-11), which is deemed to be the display unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tono by incorporating an instrument status display as taught by Gorfinkel because it is part of the automated modules and provide information of the instrument status to the operator ([0195] lines 1-2, 10-11). 
The designation “configured to instruct a confirmation of an attachment sound when the sieving matrix cartridge is attached” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Tono in view of Gorfinkel teaches all structural limitations of the presently claimed electrophoresis apparatus and the display unit is an instrument status display, and therefore the combined device of Tono and Gorfinkel is capable of instructing a confirmation of an attachment sound when the sieving matrix cartridge is attached, which is deemed to be an instrument status.

Regarding claim 13, the designation “the display unit displays an attachment position of the sieving matrix cartridge” is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Tono in view of Gorfinkel teaches all structural limitations of the presently claimed electrophoresis apparatus and the display unit is an instrument status display, and therefore the combined device of Tono and Gorfinkel is capable of displaying an attachment position of the sieving matrix cartridge, which is deemed to be an instrument status.
Response to Arguments
Applicant’s arguments with respect to claims 9-15 have been considered but are unpersuasive.  
Applicant argues the limitation “by performing a filling step of the analysis workflow in which the liquid feeding mechanism feeds the second sieving matrix to the capillary and an electrophoresis step of the analysis workflow after performing a filling step of the sieving matrix exchange workflow in which the liquid feeding mechanism feeds the second sieve matrix to the capillary and the first sieving matrix in the capillary is replaced with the second sieving matrix” in amended claim 9 is supported in Fig. 4 and 5 as filed (page 7, last two lines) and Toro merely discloses that step S211 is performed after step S202 is performed, i.e., performing an electrophoresis step of the analysis workflow after performing a filling step of the analysis workflow (page 8, lines 2, lines 1-3).  This argument is unpersuasive because (1) the limitation of how to operate the electrophoresis apparatus for performing the analysis workflow and the sieving matrix exchange workflow is functional and does not result in structural difference from the prior art apparatus, so that it does not differentiate the claimed apparatus from a prior art apparatus because the prior art apparatus teaches all the structural limitations of claim 9. MPEP 2114(II); (2) Toro teaches by operation of the syringe 108, the polymer in the polymer container 111 is filled or refilled into the capillary 101 ([0016] lines 5-6), and the syringe 108 is operated to push out the used separation medium into the waste container and inject a new separation medium into the capillary ([0019] lines 5-7) for electrophoresis to be performed ([0019] lines 22-23) so that the electrophoresis step is not only performed in the first sieving matrix but in the second sieving matrix replacing the first sieving matrix.  Thus, the prior art electrophoresis apparatus is capable of exchanging a different type sieving matrix by performing a filling step of the analysis workflow in which the liquid feeding mechanism feeds the second sieving matrix to the capillary and an electrophoresis step of the analysis workflow after performing a filling step of the sieving matrix exchange workflow in which the liquid feeding mechanism feeds the second sieve matrix to the capillary and the first sieving matrix in the capillary is replaced with the second sieving matrix.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795